DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 – 8, 10 – 15, and 17 – 20 are allowed. Claims 2, 9, and 16 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method, comprising: receiving, by an accident processing node comprising a computing device, an accident report from a transport; determining, by the accident processing node, a time and location parameters of the accident based on the accident report; querying, by the accident processing node, transport profiles stored in a memory based on the time and the location parameters to identify the transport profiles containing data corresponding to the time and the location parameters; and identifying accident relevant transports, corresponding to the identified transport profiles, which captured video of the accident and were proximate an accident location at a time of the accident or which passed the accident location; and retrieving the video from the one or more transport profiles and integrating the video to create an enhanced video including a plurality of different video angles associated with the accident location.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 8, A system, comprising: a processor of an accident processing node comprising a computing device; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: receive an accident report from a transport: determine a time and location parameters of the accident based on accident the report; query transport profiles stored in the memory based on the time and the location parameters to identify the transport profiles containing data corresponding to the time and the location parameters; identify accident relevant transports, corresponding to the identified transport profiles, which captured video of the accident and were proximate an accident location at a time of the accident or which passed the accident location; and retrieve the video from the one or more transport profiles and integrate the video to create an enhanced video including a plurality of different video angles associated with the accident location.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 15, A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: receiving, by an accident processing node comprising a computing device, an accident report from a transport; determining, by the accident processing node, a time and location parameters of the accident based on the accident report; querying, by the accident processing node, transport profiles stored in a memory based on the time and the location parameters to identify the transport profiles containing data corresponding to the time and the location parameters: identifying accident relevant transports, corresponding to the identified transport profiles, which captured video of the accident and were proximate an accident location at a time of the accident or which passed the accident location; and retrieving the video from the one or more transport profiles and integrating the video to create an enhanced video including a plurality of different video angles associated with the accident location.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666